Citation Nr: 0510430	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-27 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection of diabetes mellitus, 
claimed as secondary to herbicide exposure.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus, claimed as due to use of steroids 
prescribed by VA.  


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued in April 2002 
and July 2004 by the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (the RO).   

Procedural History

The veteran served on active duty from May 1966 until May 
1975.  

In January 2002, the RO received the veteran's claim of 
entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide (Agent Orange) exposure.  
The April 2002 rating decision denied the veteran's claim.  
The veteran disagreed with the April 2002 rating decision and 
initiated an appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
September 2003.  

In September 2003, the RO received the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus, claimed as secondary to steroids 
prescribed by VA.  The July 2004 rating decision denied the 
veteran's claim.  The veteran disagreed with the July 2004 
rating decision and initiated an appeal.  That appeal was 
perfected by the timely submission of the veteran's 
substantive appeal in October 2004.

For the sake of judicial economy, the two appeals have been 
merged.

For reasons explained below, this case is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.




REMAND

The veteran contends that he developed diabetes mellitus 
through claimed exposure to herbicides during service in 
Southeast Asia.  In the alternative, the veteran contends 
that he developed diabetes mellitus as a consequence of 
steroids prescribed by VA as part of an ongoing effort to 
treat the veteran's non-service connected asthma.  

For the reasons explained immediately below, the Board has 
determined that a remand is in order.  

It is undisputed that the veteran has been diagnosed with 
diabetes.  As discussed above, the veteran is pursuing his 
claim under two alternate theories of causation.  The first 
theory is based on claimed exposure to herbicides; the second 
is based upon the provision of prescription steroids to the 
veteran by VA health care providers to control his non-
service connected asthma.  Both of these theories of 
causation appear to be predicated on the conclusion that the 
veteran suffers from Type II diabetes.  This diagnosis is 
unclear, however.  The evidence of record includes a December 
2001 opinion of Dr. R. which states that the veteran suffers 
from Type II diabetes.  However, there is also of record the 
December 2003 medical opinion of Dr. L.O., which concludes 
that the veteran suffers from Type I, not Type II diabetes.  

Because there is conflicting medical evidence as to the 
nature of the veteran's current disability, the Board has 
determined that a medical examination is required in order to 
clarify the proper diagnosis for the veteran's condition.  
The Board also  believes that an opinion should be obtained 
which addresses the questions of 
(1)  whether there is a relationship between VA-prescribed 
medication and any diabetes; and (2) if so, whether 
prescription of such medication amounted to carelessness or 
negligence of the part of VA.  See Charles v. Principi, 16 
Vet. App. 370 (2002).

Accordingly, this case is remanded to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for the veteran to 
undergo a VA examination to determine the 
nature and etiology of his diabetes.  The 
examiner should review the claims file in 
conjunction with the examination and 
provide an opinion as to whether the 
veteran has diabetes and if so its type.  
If the reviewing physician determines 
that diagnostic testing of the veteran is 
necessary, such should be scheduled.  The 
examiner should also provide an opinion 
as to whether there is a relationship 
between the veteran's military service or 
VA-prescribed medication and the 
veteran's diabetes.  If a causal 
connection is found between the veteran's 
diabetes and VA-prescribed medication, 
the physician should comment, and provide 
supporting rationale, on whether diabetes 
was the result of VA carelessness, 
negligence, or similar instance of fault 
or was an event which was not reasonably 
foreseeable.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

2. Thereafter, the veteran's claims 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case and given an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




